DETAILED ACTION
This is a first Office action on the merits to the application filed 8/14/2018. Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 9/11/18 and 10/1/19 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Drawings
Figures 1-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Each of Figures 1-9 is described in the Background section of the specification as filed and discussed in such a way as to indicate that which is shown and described is old. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claim 1 recites “it selects”, which is believed to be referring to “the processor”. As such, “it” should be changed to “the processor” for clarity.
Claim 5, at about line 9, should be changed to “reception is termination by [[the]] use of priority indicators in one”.
Claims 2-4 and 6-10 are also objected to because they depend from claim 1, thus they contain all the limitations of claim 1 but do not resolve any of the objectionable limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by newly cited U.S. Pat. Appl. Publ’n No. 2013/0044657, to Oh et al. (“Oh”).

Regarding claim 1, Oh teaches:
A wireless communication device (Oh, Figs. 27A-27J, ¶ [0062], each show different configurations of a wireless communication device) comprising: 
a processor (Oh, Figs. 27A-27J, each of the UE structures has a controller, see ¶¶ [0402-0403]) configured to receive one or multiple random access response (RAR) signals, wherein when the (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, step 2, ¶¶ [0398-0399], based on the random access procedure, communication is established and commenced from a successfully decoded response).

Regarding claim 2, which depends from claim 1, Oh further teaches “the processor is further configured to terminate further reception of RAR signals after receiving and successfully decoding at least one RAIR signal if a content of the at least one RAR signal instructs the processor to terminate further reception of RAR signals.” Oh, Fig. 1, step 400, ¶ [0077]; also Fig. 26, step 2 leading to steps 3, 4, ¶¶ [0398-0399], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals.

Regarding claim 3, which depends from claim 2, Oh further teaches “the content of the at least one RAR signal comprises a priority indicator and where the processor is further configured to terminate further reception of RAR signals if the priority indicator value is above or below a predetermined threshold value.” Oh, ¶¶ [0345-0363], [0374]. [0380]. [0399-0400], the response signals may have indications of priority (including implicitly as they are sent from a base station to which the UE has assigned a priority) and if they satisfy the priority requirement, then further reception of RAR signals is terminated.

Regarding claim 4, which depends from claim 2, Oh further teaches “the content of the at least one RAR. signal comprises at least one parameter from a group consisting of: processing capabilities, storage capabilities, radio load, backhaul load, fronthaul load, processing load, storage load, offered Oh, Fig. 1, steps 300, 400; also Fig. 26, step 2, ¶¶ [0344-0345], [0399-0400].

Regarding claim 5, which depends from claim 1, Oh further teaches “the RAR reception termination is based on a random access configuration comprising at least one parameter selected from a group of parameters consisting of: a number of successfully received RAR signals after which further RAR reception is terminated; an indication that RAR reception and decoding is performed for all RAR resources; an indication that RAR reception and decoding is terminated after a RAR with a received power above a threshold is successfully received; DM2\9109718.1 25 G641 8-43402an indication that RAR reception is terminated by [] use of priority indicators in one or more successfully received RAR signals; and an indication that RAR reception is terminated based on content of one or more successfully received RAR signals.” Oh, Fig. 1, step 400, ¶¶ [0077]. [0344-0345]; also Fig. 26, step 2 leading to steps 3, 4, ¶¶ [0398-0399], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals.

Regarding claim 6, which depends from claim 1, Oh further teaches “the processor is further configured to select a RAR signal based on measurements performed on the one or multiple RAR signals.” Oh, Fig. 1, steps 300, 400, ¶¶ [0077-0083], [0344-0345], at least one RAR signal is selected based on reception of the signals, where the measurement performed on the RAR signals is the very reception and decoding of the signals.

Regarding claim 7, which depends from claim 1, Oh further teaches “the processor is further configured to select a RAR signal based on a content of at least the selected RAR signal.” Oh, Fig. 1, steps 300, 400, ¶¶ [0077-0083], [0344-0345], at least one RAR signal is selected based on reception of the signals, where the content of the RAR signals indicates to which base station they came from and thus indicates priority, which then leads to selection.

Regarding claim 8, which depends from claim 7, Oh further teaches “the content of the selected RAR signal comprises a priority indicator and wherein the processor is further configured to select the selected RAR signal based on a value of the priority.” Oh, ¶¶ [0077-0083], [0344-0345], the association of the RAR signal with a base station is the priority indicator because the UE has assigned the priority to the base station when sending the random access signals.

Regarding claim 9, which depends from claim 8, Oh further teaches “the processor is further configured to select the RAR signal based also on at least one measurement performed on the one or multiple RAR signals.” Oh, Fig. 1, steps 300, 400, ¶¶ [0077-0083], [0344-0345], at least one RAR signal is selected based on reception of the signals, where the measurement performed on the RAR signals is the very reception and decoding of the signals.

Regarding claim 10, which depends from claim 9, Oh further teaches “the at least one measurement comprises a measurement of received power upon receiving the one or multiple RAR signals.” Oh, ¶¶ [0091-0093].

Regarding claim 11, Oh teaches:
A method of dynamically processing a random access response (RAR) signal to perform wireless communications (Oh, Figs. 1, 26, ¶¶ [0077], [0398-0401]), the method comprising: 
(Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, step 2, ¶¶ [0398-0401]);
determining if a content of the first RAR signal instructs a receiving device to terminate reception and decoding of additional RAR signals (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, steps 2, 3, ¶¶ [0398-0401], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals); and 
if the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, terminating reception of additional RAR signals, and proceeding with the wireless communication using information contained in the first RAR signal (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, steps 2, 3, ¶¶ [0398-0401], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals); andDM2\9109718.1 26 PATENTG641 8-43402
if the content of the first RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, determining whether a second RAR resource is available to send a signal to the device (Oh, Fig. 1, step 300, for example, additional RAR signals are received because an indication to terminate reception and decoding has not be determined, ¶ [0077]).

Regarding claim 12, which depends from claim 11, Oh further teaches “if the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, the content comprises a priority indicator having a value above or below a predetermined threshold value.” Oh, ¶¶ [0345-0363], [0374]. [0380]. [0399-0400], the response signals may have indications of priority (including implicitly as they are sent from a base station to which the UE has assigned a priority) and if they satisfy the priority requirement, then further reception of RAR signals is terminated.

Regarding claim 13, which depends from claim 11, Oh further teaches “if the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, the content of the at least one RAR signal comprises at least one parameter from a group consisting of: processing capabilities, storage capabilities, radio load, backhaul load, fronthaul load, processing load, storage load, offered quality of service (QoS), offered latency, offered throughput, offered reliability, supported frequency bands, supported network slices and supported mode of communication.” Oh, Fig. 1, steps 300, 400; also Fig. 26, step 2, ¶¶ [0344-0345], [0399-0400].

Regarding claim 14, which depends from claim 11, Oh further teaches “performing a measurement on the first RAR signal and determining whether to terminate reception of further RAR signals based the measurement and the content of the first RAR signal.” Oh, Fig. 1, steps 300, 400, ¶¶ [0077-0083], [0344-0345], at least one RAR signal is selected based on reception of the signals, where the measurement performed on the RAR signals is the very reception and decoding of the signals, and selection of a RAR signal means termination of reception of other RAR signals.

Regarding claim 15, which depends from claim 11, Oh further teaches “if the content of the first RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, and a second RAR resource is available to send a signal to the device, the method further comprises receiving and decoding the second RAR signal from the second RAR resource.” Oh, Fig. 1, step 300, ¶ [0077], additional (i.e., second) RAR signals are available and sent.

Regarding claim 16, which depends from claim 15, Oh further teaches “if a content of the second RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals; and if the content of the second RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, terminating reception of additional RAR signals, and proceeding with the wireless communication using information contained in the second RAR signal”. Oh, Fig. 1, step 400, ¶¶ [0077]. [0344-0345]; also Fig. 26, step 2 leading to steps 3, 4, ¶¶ [0398-0399], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals and moving forward with establishing communication based on the successfully decoded RAR signals.
Examiner notes that the additional limitation of the claim, that is, “if the content of the second RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, determining whether a third RAR resource is available to send a signal to the device”, is given no patentable weight because under a broadest reasonable interpretation this limitation is one of two outcomes for the contingency of whether or not the second RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals. Method claims with contingencies such as those in claim 16 only require one of the contingencies to be met under a broadest reasonable interpretation. See MPEP § 2111.04.II. As a result, this limitation is given no patentable weight since the second RAR signal instructs termination of reception and decoding of additional RAR signals as taught in Oh.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of newly cited U.S. Pat. Appl. Publ’n No. 2012/0082103, to Lin et al. (“Lin”).

Regarding claim 18, Oh teaches:
A … method (Oh, Figs. 1, 26) comprising: 
receiving and decoding a first RAR signal from a first RAR resource (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, step 2, ¶¶ [0398-0401]);
determining if a content of the first RAR signal instructs a receiving device to terminate reception and decoding of additional RAR signals (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, steps 2, 3, ¶¶ [0398-0401], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals); and 
if the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, terminating reception of additional RAR signals, and proceeding with the wireless communication using information contained in the first RAR signal (Oh, Fig. 1, steps 300, 400, ¶ [0077]; also Fig. 26, steps 2, 3, ¶¶ [0398-0401], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals); andDM2\9109718.1 26 PATENTG641 8-43402
if the content of the first RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, determining whether a second RAR resource is available to send a signal to the device (Oh, Fig. 1, step 300, for example, additional RAR signals are received because an indication to terminate reception and decoding has not be determined, ¶ [0077]).

Oh does not explicitly teach that the method is carried out by executing instructions that are stored on a non-transitory computer-readable medium, as further claimed. Lin remedies this and teaches that a random access procedure, such as that in Oh, may be embodied in a program stored on a “non-transitory computer-readable medium storing computer-executable instructions that when executed perform a method of dynamically processing a random access response (RAR) signal to perform wireless communications”. Lin, Fig. 5, at least the processor module 55 may work with other components, some of which that are not shown, including a memory, to execute software to carry out a random access procedure, see ¶¶ [0042], [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a “non-transitory computer-readable medium storing computer-executable instructions”, such as in Lin, “that when executed perform a method of dynamically processing a random access response (RAR) signal to perform wireless communications”, such as in Oh, to actually realize the functionality of the random access procedure, since the UE and base station are computing devices that must run on software executed by a processor and stored in a memory. Using the non-transitory computer-readable medium of Lin would have the predictable results of executing the random access procedure of Oh.

Regarding claim 19, which depends from claim 18, Oh further teaches “if the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, the content comprises a priority indicator having a value above or below a predetermined threshold value.” Oh, ¶¶ [0345-0363], [0374]. [0380]. [0399-0400], the response signals may have indications of priority (including implicitly as they are sent from a base station to which the UE has assigned a priority) and if they satisfy the priority requirement, then further reception of RAR signals is terminated.

Regarding claim 20, which depends from claim 18, Oh further teaches “if the content of the first RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, the content of the at least one RAR signal comprises at DM2\9109718.1 28 PATENT G641 8-43402 least one parameter from a group consisting of: processing capabilities, storage capabilities, radio load, backhaul load, fronthaul load, processing load, storage load, offered quality of service (QoS), offered latency, offered throughput, offered reliability, supported frequency bands, supported network slices and supported mode of communication.” Oh, Fig. 1, steps 300, 400; also Fig. 26, step 2, ¶¶ [0344-0345], [0399-0400].

Regarding claim 21, which depends from claim 18, Oh further teaches “performing a measurement on the first RAR signal and determining whether to terminate reception of further RAR signals based the measurement and the content of the first RAR signal.” Oh, Fig. 1, steps 300, 400, ¶¶ [0077-0083], [0344-0345], at least one RAR signal is selected based on reception of the signals, where the measurement performed on the RAR signals is the very reception and decoding of the signals, and selection of a RAR signal means termination of reception of other RAR signals.

Regarding claim 22, which depends from claim 18, Oh further teaches “if the content of the first RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, and a second RAR resource is available to send a signal to the device, the method further comprises receiving and decoding the second RAR signal from the second RAR resource.” Oh, Fig. 1, step 300, ¶ [0077], additional (i.e., second) RAR signals are available and sent.

Regarding claims 161 and 23, which depend from claims 15 and 22, respectively, Oh further teaches “if a content of the second RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals; and if the content of the second RAR signal instructs the receiving device to terminate reception and decoding of additional RAR signals, terminating reception of additional RAR signals, and proceeding with the wireless communication using information contained in the second RAR signal”. Oh, Fig. 1, step 400, ¶¶ [0077]. [0344-0345]; also Fig. 26, step 2 leading to steps 3, 4, ¶¶ [0398-0399], the very nature of establishing communications after successfully decoding a random access response is at least an implicit indication to terminate further reception of other RAR signals and moving forward with establishing communication based on the successfully decoded RAR signals.
Oh does not teach the additional limitation of the claim. Lin, however, remedies this and teaches that “if the content of the second RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, determining whether a third RAR resource is available to send a signal to the device”. Lin, Fig. 6B, S657, S659, S661, ¶¶ [0050], [0057], [0059-0062], more than two RAR signals may be received, including receiving a third RAR if termination of reception and decoding of additional RAR signals is not indicated, and at least one of those resources may be determined to be available or not, such as in step S661.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the random access procedure of Oh to continue receiving RAR signals for decoding and determining if a RAR resource is available, such as be determining if a collision occurred, as in Lin, to more efficiently manage wireless resources in an environment shared by multiple types of devices, including machine-type and human-to-human communication devices. See Lin, ¶¶ [0003-0004], [0006-0007].

Regarding claims 17 and 24, which depend from claims 16 and 23, respectively, Oh does not teach the additionally recited limitations. Lin remedies this and teaches “if the content of the second RAR signal does not instruct the receiving device to terminate reception and decoding of additional RAR signals, and the third RAR resource is not available, the method further comprises: performing a measurement on the second RAR signal; and selecting either the first RAR signal or the second RAR signal based on the measurements on the first and second RAR signals, wherein information contained in the selected first or second RAR signal is used to proceed with the wireless communication.” Lin, Fig. 6B, S657, S659, S661, S663, ¶¶ [0050], [0057], [0059-0062], more than two RAR signals may be received, including receiving a third RAR if termination of reception and decoding of additional RAR signals is not indicated, and at least one of those resources may be determined to be available or not, such as in step S661.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the random access procedure of Oh to continue receiving RAR signals for decoding and determining if a RAR resource is available, such as be determining if a collision occurred, as in Lin, to more efficiently manage wireless resources in an environment shared by multiple types of devices, including machine-type and human-to-human communication devices. See Lin, ¶¶ [0003-0004], [0006-0007].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2018/0077645 and 2017/0231011 describe random access procedures using multiple random access response signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that claim 16 is rejected under 35 U.S.C. § 102(a)(1) and 103 for the sake of completeness.